              Case 18-10601-MFW   Doc 2961-3     Filed 09/02/20   Page 1 of 4




                                     Exhibit B




RLF1 23910793v.1
              Case 18-10601-MFW         Doc 2961-3    Filed 09/02/20   Page 2 of 4


Weinstein Company Holdings LLC, The                                        August 24, 2020
Paul H. Zumbro, Esq.                                                       Invoice 622896
Cravath, Swaine & Moore LLP                                                Page 32
Worldwide Plaza
825 Eighth Avenue                                                          Client # 751728
New York NY 10019



             Client: Weinstein Company Holdings LLC, The
             Matter: Corporate Advice
                     Case Administration
                     Executory Contracts/Unexpired Leases
                     Plan of Reorganization/Disclosure Statement
                     Claims Administration
                     Court Hearings
                     Schedules/SOFA/U.S. Trustee Reports
                     Tax Issues
                     Litigation/Adversary Proceedings
                     RLF Fee Applications
                     Fee Applications of Others

                                                                         Summary
      Date                Description                                    Phrase
      07/02/20            PACER                                          DOCRETRI
                                                     Amount = $0.70      EV
      07/09/20            PACER                                          DOCRETRI
                                                     Amount = $1.20      EV
      07/13/20            PACER                                          DOCRETRI
                                                     Amount = $1.10      EV
      07/13/20            PACER                                          DOCRETRI
                                                     Amount = $2.30      EV
      07/13/20            PACER                                          DOCRETRI
                                                     Amount = $1.10      EV
      07/14/20            CourtCall                                      CONFCALL
                                                   Amount = $45.00
      07/16/20            RELIABLE WILMINGTON: WL093604                  CTRPT
                                                   Amount = $22.80
      07/24/20            Document Retrieval (Electronic)                ELEGALRE
                                                   Amount = $2.70        S
      07/24/20            Document Retrieval (Electronic)                ELEGALRE
                                                   Amount = $2.20        S
              Case 18-10601-MFW       Doc 2961-3    Filed 09/02/20   Page 3 of 4


Weinstein Company Holdings LLC, The                                      August 24, 2020
Paul H. Zumbro, Esq.                                                     Invoice 622896
Cravath, Swaine & Moore LLP                                              Page 33
Worldwide Plaza
825 Eighth Avenue                                                        Client # 751728
New York NY 10019

      07/24/20           Document Retrieval (Electronic)               ELEGALRE
                                                  Amount = $1.20       S
      07/24/20           Document Retrieval (Electronic)               ELEGALRE
                                                  Amount = $0.40       S
      07/24/20           PACER                                         DOCRETRI
                                                   Amount = $0.60      EV
      07/24/20           PACER                                         DOCRETRI
                                                   Amount = $1.40      EV
      07/24/20           PACER                                         DOCRETRI
                                                   Amount = $3.00      EV
      07/24/20           PACER                                         DOCRETRI
                                                  Amount = $1.00       EV
      07/27/20           Document Retrieval (Electronic)               ELEGALRE
                                                  Amount = $0.20       S
      07/28/20           Document Retrieval (Electronic)               ELEGALRE
                                                  Amount = $4.00       S
      07/28/20           PACER                                         DOCRETRI
                                            Amount = $3.00             EV
      07/30/20           AMERICAN EXPRESS: COURTS/USDC-DE              FLFEE
                         PHV PNH
                                            Amount = $25.00
      07/30/20           PACER                                         DOCRETRI
                                                   Amount = $3.00      EV
      07/30/20           PACER                                         DOCRETRI
                                                   Amount = $0.70      EV
      07/30/20           PACER                                         DOCRETRI
                                                   Amount = $2.40      EV
      07/30/20           PACER                                         DOCRETRI
                                                   Amount = $0.30      EV
      07/31/20           PACER                                         DOCRETRI
                                                   Amount = $0.30      EV
      07/31/20           PACER                                         DOCRETRI
                                                   Amount = $0.30      EV
      07/31/20           PACER                                         DOCRETRI
                                                   Amount = $0.30      EV
              Case 18-10601-MFW       Doc 2961-3   Filed 09/02/20   Page 4 of 4


Weinstein Company Holdings LLC, The                                     August 24, 2020
Paul H. Zumbro, Esq.                                                    Invoice 622896
Cravath, Swaine & Moore LLP                                             Page 34
Worldwide Plaza
825 Eighth Avenue                                                       Client # 751728
New York NY 10019


TOTALS FOR 751728                 Weinstein Company Holdings LLC, The

Expenses   $126.20
